DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on  has/have been acknowledged and is/are being considered by the Examiner.
Specification
The disclosure is objected to because of the following informalities: the first paragraph of the specification should be updated to indicate the present status of all application referred to therein.  
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) receiving signals from a brain, translating the sensed signal into a command signal (i.e. analyzing), and manipulating a body part. This judicial exception is not integrated into a practical application because the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the device as recited comprises generic sensing and processing components configured for performing generic computer functions (i.e. obtaining data, analyzing and extracting data, and comparing data) that are well-understood, routine, and conventional activities previously known to the industry. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not include additional elements that add meaningful limitations to the idea of “collecting information, analyzing it, and displaying certain results of the collection and analysis”, beyond generally linking the system to a particular technological environment, which is implemented in a generally known device. 
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 8 and 19 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The claims recite “internally implanted nerve and muscle stimulators”, which amounts to a recitation of portions of the human body per se without referring to any functionality of the system (i.e. in order for the stimulators to be “implanted”, the human body must necessarily be present and part of the invention).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Einav et al. (WO 2006/021952), herein Einav. Regarding claims 1 and 12, Einav discloses a system and method for controlling a body part, comprising: sensing a plurality of signals from a hemisphere of a brain, translating the sensed signals into a command signal for controlling the body part, which is on a same side of the body as the hemisphere of the brain, and manipulating the body part in response to the command signal (see page 10, line 27-page 11, line 12 and page 23, line 30-page 24, line 20, which states that the system is configured to measure particular components of features of EEG activity and uses the results as a control signals that can be translated in real-time into commands that operate body part or other devices. The subjects can learn to control slow cortical potentials (SCPs) difference between the left and right hemisphere, resulting in acquisition of new, non-motor skill). 
Regarding claims 2 and 13, Einav discloses that the plurality signals is selected from the group consisting of electrocorticographic (ECoG) signals, electroencephalography (EEG) signals (see page 10, lines 28-29), local field potentials, single neuron signals, (MEG) magnetoencephalography signals (see page 59, line 6), mu rhythm signals (see page 10, line 31 and page 23, line 31), beta rhythms signals (see page 10, line 31), low gamma rhythm signals, and high gamma rhythm signals. 
Regarding claims 3 and 14, Einav discloses that the ECoG, EEG, local field potentials, and MEG signals include at least one of mu rhythm signals, beta rhythm signals, low gamma rhythm signals, and high gamma rhythm signals (see page 10, lines 28-33).
Regarding claims 4 and 15, Einav discloses that the wherein the plurality of signals is sensed from one of the primary motor cortex (see page 31, line 23-24), the premotor cortex (see page 9, line 1-5), the frontal lobe (see page 41, line 22-page 42, line 2), the parietal lobe (see page 41, line 22-page 42, line 2), the temporal lobe, and the occipital lobe of the brain.
Regarding claims 5 and 16, Einav discloses that the command signal is communicated to one of a robotic device, a transportation device, and a prosthetic control device (see page 23, line 7-page 25, line 3, and Figure 6A, which discusses an exemplary rehabilitation system/device, having a robotic actuator or actuator device 602 which includes a limb manipulator 604. The manipulator 604 is used to measure movement of a limb, comprising an articulated arm or other robotic affector. The device also comprises a functional stimulator 622 to provide stimulation of muscles and/or nerve).
Regarding claims 6 and 17, Einav discloses that the prosthetic control device is an external robotic assist device (see page 23, lines 9-16).
Regarding claims 7 and 18, Einav discloses that the prosthetic control device utilizes at least one of external nerve and muscle stimulators (see page 24, lines 26-31).
Regarding claims 8 and 19, Einav discloses that the prosthetic control device utilizes at least one of internally implanted nerve and muscle stimulators (see page 25, line 1).
Regarding claims 9 and 20, Einav discloses that the prosthetic control device is a prosthetic limb for an amputee (see page 41, lines 9-10 and 14-16, and page 52, lines 4-5).
Regarding claim 10, Einav discloses that the prosthetic control device is utilized for one of hand control, arm control, leg control, foot control, and bladder control (see page 23, lines 17-20).
Regarding claim 11, Einav discloses that the body part is motor-impaired due to one of a unilateral stroke, a spinal cord injury, a neuromuscular disorder, a traumatic brain injury, a limb amputation, and peripheral nerve injury (see page 23, lines 21-24).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, respectively, of U.S. Patent No. 10,596,014. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are broader and therefore anticipated by the claims of the patent.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Flaherty et al. (U.S. 2006/0149338) discloses a neutrally controlled patient ambulator system and senses signals from a brain of a patient and uses such signals to control a prosthetic device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986. The examiner can normally be reached Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAMMIE K MARLEN/Primary Examiner, Art Unit 3792